DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed December 10, 2020.

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20, as presently amended, have been considered but are moot because the new ground of rejection relies upon a new combination of references applied.  Applicant has amended the independent claims 1, 13 and 20 to require a ferrule totally encasing a terminal end of the fiber located within the casing such that said terminal end of the fiber is finished at the edge of the ferrule; and that the fiber is permanently attached to the casing by the ferrule.  In view of such amendments, examiner presents Goldenberg (US 5,188,632) as a new secondary reference for teaching a guidance and delivery system for high-energy pulsed laser light and for providing motivation to one having ordinary skill in the art to utilize a ferrule totally encasing a terminal end of a fiber located within a casing such that the terminal end of the fiber is finished at the edge of the ferrule.  It is also noted that applicant’s amendment raises issues of new matter, as examiner cannot find a recitation of the fiber being permanently attached to the casing by the ferrule within applicant’s specification, as originally filed.  Further, applicant’s disclosure appears to teach the opposite of permanent attachment between the ferrule, fiber and casing, as the ferrule tips are disposable and permanent attachment would hinder such functionality.
	Applicant has not addressed the outstanding non-statutory double patenting rejection over claims 1-8 of U.S. Patent No. 8,834,457; accordingly, the rejection is being presented again below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,834,457. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-8 contain the additional limitations of the disposable tip being part of a laser transmission system including: a laser generation module, a laser transmission fiber having a first end connected to the laser generation module and a free end encased in a ferrule, a handpiece configured for connection to the free end of the laser transmission fiber, wherein the ferrule encasing the laser transmission fiber and connector encasing the short piece of fiber are aligned for laser transmission from the laser transmission fiber to the short piece of fiber when the removable tip is attached to the handpiece, and the channel directionally angling the short piece of fiber at an angle between zero degrees and ninety degrees with respect to the connector, in effect making the invention of patented claims 1-8 a "species" of the "generic" invention of instant claims 1-20. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moelsgaard (US 6,663,386) in view of Goldenberg (US 5,188,632).
	
For convenience, please refer to the annotated figures of Moelsgaard below:

    PNG
    media_image1.png
    196
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    453
    media_image2.png
    Greyscale


7.	With regard to claims 1, 3, 6, 9, 10 and 20, Moelsgaard discloses a disposable tip (Figs. 6, 7), comprising: a casing (housing, 48 fully capable of being disposed of) sized and configured for attachment to a handpiece (handpiece, 12; Fig. 1) of a laser transmission system (system, 10; abstract; col. 5, line 59 - col. 6, line 8; Figs. 1-5); a cannular portion (optical fiber tube/duct, 54) extending from the casing (48), the cannular portion (54) having a curved channel (channel of 54) therein (Figs. 6, 7; col. 8, lines 5-10; claim 19), and wherein the cannular portion (54) is the only cannular portion extending from the casing (48); a fiber (optical fiber, 56) configured to deliver a laser beam (via laser, 16) to a surgical surface (abstract; col. 1, line 43 - col. 2, line 16), at least a portion of the fiber (56) located within the channel (of 54) and having a bent shape according to the shape of the curved channel (Figs. 6, 7; col. 8, lines 5-10; claim 19); a connector (threaded male connection at input end, 50 of 48; see reference numeral B of annotated Fig. 6 above) that encases (upon connection/assembly of the handpiece, 12) a second end of the 
	Moelsgaard is silent in regard to a ferrule on a first end of the housing, the ferrule totally encasing a terminal end of the fiber located within the casing such that the terminal end of the fiber is finished at the edge of the ferrule; and that the fiber is permanently attached to the casing by the ferrule.
	However, Goldenberg discloses an analogous guidance and delivery system for high-energy pulsed laser light (abstract; Figs. 1-2), comprising a fiber (12) configured to deliver a laser beam to a surgical surface; and a ferrule (32) totally encasing a terminal end of the fiber located within a casing (aluminum casing, 33) such that a terminal end of the fiber (12) is finished at the edge of the ferrule (32); and the fiber (12) is fully capable of permanent attachment (never unthreading) to the casing (33) by the ferrule (32; col. 7, lines 45-68).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Moelsgaard to include a ferrule similar to that disclosed by Goldenberg, in order to provide support to the fiber, create a watertight seal between the casing and the fiber/ferrule, and provides for a fluid tight cavity to act as a buffer to the input end of the fiber, enabling laser energy having a relatively high density to be coupled into the fiber without damage thereto, as suggested by Goldenberg in column 7, lines 52-65.

8.	With regard to claim 2, Moelsgaard discloses that a first end of the fiber (56) extends from an end of the cannular portion (54; Figs. 6, 7; col. 6, lines 25-45).

9.	With regard to claims 4 and 14, while Moelsgaard discloses that the connector (male threaded connector, B of annotated figure above) as being a part of the casing (48) and located proximate to the 
	However, it would have been obvious to one having ordinary skill in the art prior to the time the invention was made to modify the connector and casing disclosed by Moelsgaard in view of Goldenberg to be separable, where the connector is double-sided male threaded connector, and interior of the input end of the casing includes female threading, to allow for the disassembly of the handpiece into multiple sections after treatment so that sterilization of all handpiece sections being reused in subsequent treatment can occur, as suggested by Moelsgaard in column 6, line 63 to column 7, line 3.  Additionally, it would have been obvious to one having ordinary skill in the art prior to the time the invention was made to modify the connector and casing disclosed by Moelsgaard to be separable, where the connector is fixed within the casing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

10.	With regard to claims 5 and 15, Moelsgaard discloses that the casing (48) and the connector (male thread, B) define a space (above the male thread, B) therebetween, the space sized to receive the housing (A) of the handpiece (12; Fig. 6; col. 6, lines 25-45).
While Moelsgaard and Goldenberg fail to explicitly disclose a tip attachment structure of the handpiece, it would have been obvious to one having ordinary skill in the art prior to the time the invention was made to modify the interior of the housing disclosed by Moelsgaard in view of Goldenberg to include internal female threads, in order to complement the male threaded connector of the casing - as such connections are well-known in the art for providing temporary connection between the casing and housing during treatment.

11.	With regard to claim 7, While Moelsgaard discloses that the casing (48) is held within the housing (A) via the connector (B; annotated figure above), Moelsgaard and Goldenberg are silent in regard to the housing being held within the casing.
In re Einstein, 8 USPQ 167. Additionally, such connections are well-known in the art for providing temporary connection between the casing and housing during treatment.

12.	With regard to claims 8 and 16, Moelsgaard discloses inserting the connector (B) into a housing (A), fixing the casing (24) within the housing (A; annotated figure above), Moelsgaard and Goldenberg are silent in regard to fixing the housing within the casing.
However, it would have been obvious to one having ordinary skill in the art prior to the time the invention was made to modify the connector disclosed by Moelsgaard in view of Goldenberg to be reversed, where the casing includes an internal female threading and the housing includes an external male threaded connector, resulting in the housing being held within the casing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Additionally, such connections are well-known in the art for providing temporary connection between the casing and housing during treatment.
Furthermore, while Moelsgaard is silent in regard to a lens located within the housing (A), Goldenberg discloses the guidance and delivery system (abstract), which includes a lens (a fused semispherical lens, 46 and a plano-convex lens, 47) located within a housing (chamber, 49; Figs. 3A, 3B; col. 8, lines 2-45).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the time the invention was made to modify the housing disclosed by Moelsgaard to include a lens, similar to that disclosed by Goldenberg, in order to focus an input beam from the laser to a focal point, collimate the focused energy and couple it to the fiber, as suggested by Goldenberg in column 8, lines 11-18.


13.	With regard to claims 11 and 18, the channel (interior of 54) of the cannular portion (54) disclosed by Moelsgaard directionally angles the fiber (56) as recited in claim 11 - thus Moelsgaard discloses the step of directionally angling the fiber (56) as recited in claim 18 (Figs. 6, 7; col. 8, lines 5-10; claim 19).

14.	With regard to claims 12 and 19, Moelsgaard discloses that the channel (interior of 54) directionally angles the fiber (56) 45 degrees (Figs. 6, 7; col. 8, lines 5-10; claim 19).

15.	With regard to claim 13, Moelsgaard discloses a method of manufacturing (constructing) a disposable tip (Figs. 6, 7), the method comprising: positioning at least a portion of a fiber (56) configured to deliver a laser beam (via 16) to a surgical surface within a channel (interior of 54) of a cannular portion (54) extending from a casing (48; fully capable of disposal) sized and configured for attachment to a handpiece (12) of a laser transmission system (10; abstract; col. 5, line 59 - col. 6, line 8; Figs. 1-5), wherein the cannular portion (54) is the only cannular portion extending from the casing (48); and extending a first end of the fiber (56) from an end (output end, 52) of the cannular portion (54) and encasing (upon connection/assembly) a second end of the fiber (56) in a connector (threaded male connection at input end, 50 of 48; see reference numeral B of annotated Fig. 6 above); and wherein the fiber (56) is the only fiber having a portion location within the channel (of 54; col. 6, lines 25-45).
	Moelsgaard is silent in regard to a ferrule totally encasing a terminal end of the fiber located within the casing such that the terminal end of the fiber is finished at the edge of the ferrule; and that the fiber is permanently attached to the casing by the ferrule.
	However, Goldenberg discloses an analogous guidance and delivery system for high-energy pulsed laser light (abstract; Figs. 1-2), comprising a fiber (12) configured to deliver a laser beam to a surgical surface; and a ferrule (32) totally encasing a terminal end of the fiber located within a casing 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Moelsgaard to include a ferrule similar to that disclosed by Goldenberg, in order to provide support to the fiber, create a watertight seal between the casing and the fiber/ferrule, and provides for a fluid tight cavity to act as a buffer to the input end of the fiber, enabling laser energy having a relatively high density to be coupled into the fiber without damage thereto, as suggested by Goldenberg in column 7, lines 52-65.

16.	With regard to claim 17, Moelsgaard discloses positioning at least a portion of the fiber (56) within the channel (within 54) of the cannular portion (54) comprises: positioning at least a portion of the fiber (56) within a curved channel (within 54; Figs. 6, 7); and bending the fiber (56) according to the shape of the curved channel (within 54; col. 8, lines 5-10; claim 19).

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781